UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-2286



In Re: SOUTHERN PACIFIC FUNDING CORPORATION,

                                                               Debtor.



BRENDA A. WALKER,

                                             Plaintiff - Appellant,

          versus


SOUTHERN PACIFIC FUNDING CORPORATION,

                                               Claimant - Appellee,

          and


CHICAGO TITLE FIELD SERVICE, INCORPORATED,

                                                            Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
99-3814-DKC, BK-99-1059)


Submitted:   January 31, 2001           Decided:     February 22, 2001


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.
Affirmed by unpublished per curiam opinion.


Brenda A. Walker, Appellant Pro Se. Michael Joshua Lichtenstein,
SWIDLER, BERLIN, SHEREFF & FRIEDMAN, L.L.P., Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Brenda A. Walker appeals from the district court’s orders:

(1) affirming the bankruptcy court’s entry of default judgment

against her and (2) denying her motion for reconsideration.     Our

review of the record and the district court’s opinion discloses no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. Walker v. Southern Pacific Funding Corp., Nos. CA-

99-3814-DKC; BK-99-1059 (D. Md. filed Aug. 21, 2000; entered Aug.

22, 2000; Sept. 19, 2000).    In light of this disposition, we deny

Walker’s motion to remand.*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Chicago Title Field Service, Inc., has filed a request to
dismiss a portion of appeal and to strike portions of Walker’s
informal brief. Because Chicago Title Field Service, Inc., is not
a party to this appeal in this court, we deny the request.


                                  3